FILED
                            NOT FOR PUBLICATION                             DEC 27 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



BASHKIM VATA,                                    No. 06-74857

              Petitioner,                        Agency No. A75 654-152

  v.

ERIC H. HOLDER, JR.**, Attorney                  MEMORANDUM *
General,

              Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                            Submitted November 3, 2010 ***
                              San Francisco, California

Before: GOULD and CALLAHAN, Circuit Judges, and ENGLAND, District
Judge **** .

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.

        ** Eric Holder is substituted for his predecessors, Alberto R. Gonzales
and John Ashcroft, as Attorney General. Fed. R. App. 43(c)(2).

       ***
             The panel unanimously concluded this case was suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
       ****
             The Honorable Morrison C. England, Jr., United States District Judge
for the Eastern District of California, sitting by designation.
      Petitioner Bashkim Vata (“Vata”), a native and citizen of Albania, petitions

for review of a decision, by the Board of Immigration Appeals (“BIA”), affirming

the denial of Vata’s applications for asylum and withholding of removal by the

Immigration Judge (“IJ”). The IJ denied relief after making an adverse-credibility

determination. We conclude that the IJ’s adverse-credibility determination was

supported by substantial evidence. We therefore deny Vata’s petition.

      Where, as here, the BIA adopts and affirms the IJ’s decision citing Matter of

Burbano, 20 I. & N. Dec. 872, 874 (BIA 1994), we “look through the BIA’s

decision and treat the IJ’s decision as the final agency decision for purposes of this

appeal.” Tamang v. Holder, 598 F.3d 1083, 1088 (9th Cir. 2010). An adverse-

credibility determination is reviewed for substantial evidence. Rivera v. Mukasey,

508 F.3d 1271, 1274 (9th Cir. 2007). Even if some factors relied on by the IJ are

unsupported or irrelevant, we will uphold an adverse-credibility finding “so long as

one of the identified grounds is supported by substantial evidence and goes to the

heart of [the petitioner’s] claim of persecution.” Li v. Ashcroft, 378 F.3d 959, 964




                                           2
(9th Cir. 2004) (internal quotation and citation omitted).1 Because the IJ is in the

best position to assess the trustworthiness of an asylum applicant’s testimony, the

IJ’s assessment as to the applicant’s credibility is properly afforded deference. See

Mendoza Manimbao v. Ashcroft, 329 F.3d 655, 661 (9th Cir. 2003); Singh-Kaur v.

INS, 183 F.3d 1147, 1151 (9th Cir. 1999) (a credibility determination based on an

applicant’s demeanor is given “special deference”).

      The IJ made specific findings that Vata’s testimony at the merits hearing was

both internally inconsistent and inconsistent with his asylum declaration and/or the

information he provided to the asylum officer some three months prior to the

hearing, in August of 1999. As the IJ noted, Vata’s accounts of his various

incarcerations in Albania varied significantly. The IJ also described various

discrepancies concerning Petitioner’s 1995 arrest in post-communist Albania, his

subsequent detention, and his escape from prison a year later. In addition, the IJ

described the marked change he identified in Vata’s demeanor after being

confronted with these various discrepancies at the merits hearing. The IJ rejected

as implausible Vata’s attempt to discredit the observations of the asylum officer,



      1
        The Real ID Act restricts our review of an IJ’s credibility determination for
applications filed after May 11, 2005, but Vata’s asylum application was filed in
1998, well before that date. See Kaur v. Gonzales, 418 F.3d 1061, 1064 n.1 (9th
Cir. 2005).

                                           3
by claiming that the officer’s interview lasted no more than 10 minutes, when the

officer specifically noted start and stop times indicating that the interview lasted

some 70 minutes, and where the officer was able to take four pages of detailed

notes during the course of the interview.

      Viewed in their entirety, the discrepancies identified by the IJ provide

substantial grounds for his adverse-credibility assessment. The IJ identified

specific inconsistencies, described how Vata’s version of events changed over

time, and detailed the implausibility of certain of Vata’s claims both in and of

themselves and in relation to other evidence (like the asylum officer’s notes).    The

IJ’s resulting adverse-credibility assessment goes squarely to the heart of Vata’s

claims, which ultimately rise and fall on whether he is believable in expressing fear

over imprisonment, torture, and even execution if he returns to Albania. We

therefore need not reach the IJ’s alternative holding that, even assuming Vata gave

credible testimony, he failed to establish eligibility for asylum or withholding of

removal.

    Vata’s petition for review is DENIED.




                                            4